Citation Nr: 1000537	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The RO, in pertinent part, denied the 
benefits sought on appeal.  

The same decision also denied claims for malignant melanoma, 
a right knee condition, and residuals of a left knee sprain.  
While the Veteran appealed the decision and the matters were 
included in the May 2008 statement of the case (SOC), the 
Veteran subsequently indicated in the June 2008 VA Form 9 
that he was no longer appealing the claims.  As such, the 
matters are no longer in appellate status.  38 C.F.R. 
§ 20.302(b).

The Board notes the claims for bilateral hearing loss and 
tinnitus were originally denied in a September 2007 rating 
decision; however, the claims were readjudicated in February 
2008.  As the appeal period following the September 2007 
rating decision had not expired when the matters were 
readjudicated in February 2008 and when the Veteran filed his 
notice of disagreement, also in February 2008, the September 
2007 decision was not yet final.  As such, the Board 
considers the requests for benefits as original claims and 
shall adjudicate the matters on a de novo basis.

The Veteran presented testimony before the RO in January 
2009.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during any period 
of military service nor did it manifest in the year following 
discharge from active duty service. 

3.  Tinnitus was not incurred during any period of military 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in April 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was also included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service private medical records, reports of VA examination 
and the transcript from the January 2009 RO hearing.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



II. Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he contends they are the result of noise 
exposure while performing duties as an aircraft maintenance 
specialist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

As discussed below, hearing loss disability and tinnitus were 
not noted during service.  While hearing loss disability and 
tinnitus were eventually diagnosed years after service, the 
weight of the competent medical evidence is against a finding 
that the conditions are related to service. 

The Veteran may well have been exposed to noise during 
service as an aircraft maintenance specialist; however, his 
service treatment records are devoid of a diagnosis of 
bilateral hearing loss or tinnitus.  A January 1968 audiogram 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-5
LEFT
10
5
-5
-5
-5



An audiogram performed in April 1969 revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
15
LEFT
20
20
10
15
20

While there was a slight shift in hearing thresholds from 
1968, impaired hearing was not diagnosed upon the Veteran's 
separation from active service.  The Veteran did not complain 
of ear trouble or hearing loss in his October 1970 Report of 
Medical History submitted in conjunction with his separation 
examination.  The October 1970 separation audiogram showed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
0
5
LEFT
15
15
0
0
0

In short, hearing loss disability and tinnitus were not shown 
in either ear during service nor were they shown for years 
thereafter.  Hearing loss disability and tinnitus were not 
shown until August 2007, some thirty-seven years after the 
Veteran's discharge from service.  

Upon VA examination in August 2007, the Veteran was diagnosed 
with mild sensorineural hearing loss at 4000 hertz in the 
right ear and mild to moderate loss at 3000 to 4000 hertz in 
the left ear.  The Veteran reported two years of military 
noise exposure as an aircraft mechanic, civilian noise 
exposure while performing duties as a fireman and truck 
driver, and recreational post-service noise exposure from 
hunting and chain saws.  The Veteran also reported tinnitus 
of a longstanding nature.  

While there is evidence of bilateral hearing loss disability 
and tinnitus, the examiner provided a specific medical 
opinion that the Veteran's hearing loss and tinnitus were 
less likely related to military service.  The examiner 
reasoned that hearing was normal at separation from service 
which indicated no damage to the auditory system.  The 
examiner further noted that there was no treatment or 
complaints of tinnitus in service and there was no clear 
onset as to when it began.  

Upon VA examination in July 2008, the Veteran indicated that 
hearing loss had been present for 10 years and that tinnitus 
was longstanding.  The Veteran denied a pre-service history 
of noise exposure.  He again endorsed a two-year history of 
service noise exposure while performing duties as an aircraft 
mechanic without hearing protection.  As for post-service 
exposure, the Veteran revealed that he had been a fireman and 
truck driver for 20 years.  He indicated he used hearing 
protection for only the last 10 years.  As for recreational 
exposure, the Veteran stated that he was a right-handed 
hunter with use of hearing protection recently.  As for chain 
saw use, the Veteran indicated he used hearing protection.  

The Veteran was again diagnosed with bilateral sensorineural 
hearing loss and constant, bilateral tinnitus.  The examiner 
reviewed the claims file and opined that while the Veteran 
had noise exposure in service, the pre-induction and 
separation audiograms showed normal hearing.  The examiner 
further noted that other hearing tests in service were also 
normal without any signs of auditory dysfunction or tinnitus.  
The examiner indicated the Veteran had significant noise 
exposure post-service as well.  Based on these facts, the 
examiner opined that hearing loss and tinnitus were less 
likely as not related to military service.  
 
The RO sought an addendum opinion in January 2009.  The 
examiner reviewed the claims file and found that hearing did 
not worsen from the time of entrance to separation from 
service.  The examiner indicated that both examinations 
showed normal hearing sensitivity.  The examiner opined that 
if the Veteran had noise exposure as he claims that he had, 
it would be likely that hearing loss would have been present 
at separation.  The examiner further noted significant post-
service noise exposure.  The examiner opined it was less 
likely as not that the Veteran's hearing loss and tinnitus 
were related to military service.

The Board is cognizant that the Veteran is competent to 
report complaints of hearing loss and ringing in his ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  While the Veteran contends he has 
bilateral hearing loss and tinnitus as a result of his period 
of military service, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for tinnitus is denied


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


